Exhibit 10.3

LSB INDUSTRIES, INC.

(2008 Stock Incentive Plan)

FORM OF

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is effective as of [        ]
(the “Grant Date”), by and between LSB INDUSTRIES, INC., a Delaware corporation
(the “Company”), and [        ] (the “Participant”). For valuable consideration,
the Company and Participant agree as follows.

1. Background. The Participant is an employee, officer or director of the
Company or an Affiliate, whom the Compensation Committee of the Board of
Directors of the Company (“Committee”) has selected to receive an award under
the Company’s 2008 Stock Incentive Plan (as may be amended from time to time,
the “Plan”). The purpose of the award is to retain and motivate the Participant
by providing the Participant the opportunity to acquire a proprietary interest
in the Company and to link the Participant’s interests and efforts to the
long-term interests of the Company’s shareholders.

2. Restricted Stock Grant. Subject to the terms of the Plan and of this
Agreement, the Company hereby grants to the Participant [        ] shares of the
Company’s Common Stock, subject to certain restrictions thereon (the “Restricted
Stock”).

3. Restrictions; Forfeiture. The Restricted Stock is restricted in that it may
not be sold, transferred or otherwise alienated or hypothecated until the
restrictions enumerated in this Agreement and the Plan are removed or expire as
contemplated in Section 4 of this Agreement. The Restricted Stock is also
restricted in the sense that it may be forfeited to the Company (the “Forfeiture
Restrictions”). Except as otherwise provided in Section 4, if the Participant’s
service relationship with the Company or any of its subsidiaries is terminated
for any reason, then those shares of Restricted Stock for which the restrictions
have not lapsed as of the date of termination shall become null and void and
those shares of Restricted Stock shall be forfeited to the Company. The
Restricted Stock for which the restrictions have lapsed as of the date of such
termination shall not be forfeited to the Company. The Participant hereby agrees
that if the Restricted Stock is forfeited, the Company shall have the right to
deliver the Restricted Stock to the Company’s transfer agent for, at the
Company’s election, cancellation or transfer to the Company.

 

4. Vesting.

4.1 The restrictions on the Restricted Stock granted pursuant to this Agreement
will expire and [        ] of the Restricted Stock will become transferable, and
nonforfeitable on [                                         ]; provided,
however, that, except as otherwise provided in Section 4.2 of this Agreement,
the Restricted Stock will vest on [                                        ]
only if the Participant remains in the employ of or a service provider to the
Company or its subsidiaries continuously from the Grant Date through the
applicable vesting date.



--------------------------------------------------------------------------------

4.2 Notwithstanding Section 4.1 of this Agreement, provided that (i) the
Participant remains in the employ of or a service provider to the Company or its
subsidiaries continuously from the Grant Date until immediately prior to the
occurrence of any of the events listed below and (ii) the Participant holds
Restricted Stock granted pursuant to this Agreement at such time, then:

 

  4.2.1 all shares of Restricted Stock shall automatically vest in full upon a
sale of the facility at which the Participant works;

 

  4.2.2 all shares of Restricted Stock shall automatically vest in full upon a
sale of the business unit in which the Participant works (e.g., Climate Control
Business, Chemicals Business or Engineered Products Business);

 

  4.2.3 all shares of Restricted Stock shall automatically vest in full upon a
Change in Control of the Company (as defined below); or

 

  4.2.4 all shares of Restricted Stock shall automatically vest in full upon a
termination of the Participant’s employment by the Company without Cause (as
defined below).

 

  4.2.5 a pro-rata portion of Restricted Stock shall automatically vest upon the
Participant’s termination of employment by reason of death or Disability with
such pro-rata portion calculated by [                                         ].

The occurrence of any of the events listed in this Section 4.2 shall be
determined by the Committee in its sole and absolute discretion.

5. Escrow of Restricted Stock. The Company shall evidence the Restricted Stock
in the manner that it deems appropriate, including, without limitation,
certificating the Restricted Stock or evidencing the Restricted Stock in book
entry form, electronic or otherwise. The Company may issue in the Participant’s
name a certificate or certificates representing the Restricted Stock and retain
that certificate or those certificates until the restrictions on such Restricted
Stock expire, as contemplated in Section 4 of this Agreement, or the Restricted
Stock is forfeited, as described in Section 3 of this Agreement. If the Company
certificates the Restricted Stock, the Participant shall execute one or more
stock powers in blank for those certificates and deliver those stock powers to
the Company. The Company shall hold the Restricted Stock and the related stock
powers pursuant to the terms of this Agreement, if applicable, until such time
as (a) a certificate or certificates for the Restricted Stock are delivered to
the Participant, (b) the Restricted Stock is otherwise transferred to the
Participant free of restrictions, or (c) the Restricted Stock is canceled and
forfeited pursuant to this Agreement.

6. Ownership of Restricted Stock. From and after the Grant Date, the Participant
will be entitled to all the rights of absolute ownership of the Restricted Stock
granted under this Agreement, including the right to vote those shares;
provided, however, that any dividends paid by the Company with respect to the
Restricted Stock prior to the expiration of the Forfeiture Restrictions shall be
held in escrow by the Company and paid to the Participant, if at all, at the
time the Forfeiture Restrictions expire on the Restricted Stock for which the
dividend accrued; provided, further, that in no event shall dividends be settled
later than 45 days following the date on which the Forfeiture Restrictions
expire with respect to the Restricted Stock for which the



--------------------------------------------------------------------------------

dividends were accrued. For purposes of clarity, if the Restricted Stock is
forfeited by the Participant pursuant to the terms of this Agreement then the
Participant shall also forfeit the dividends, if any, accrued with respect to
such forfeited Restricted Stock. No interest will accrue on the dividends
between the declaration and settlement of the dividends.

7. Delivery of Stock. Promptly following the expiration of the restrictions on
the Restricted Stock as contemplated in Section 4 of this Agreement, the Company
shall cause to be issued and delivered to the Participant or the Participant’s
designee a certificate or other evidence of the number of whole shares of
Restricted Stock as to which restrictions have lapsed, free of any restrictive
legend relating to the lapsed restrictions, upon receipt by the Company of any
tax withholding as may be requested pursuant to Section 8 of this Agreement. The
value of such Restricted Stock shall not bear any interest, and the Company
shall not have any liability to the Participant other than to deliver the
Restricted Stock and associated dividends, if any, because of to the passage of
time or any delay in delivery.

8. Payment of Taxes. The Company may require the Participant to pay to the
Company (or the Company’s subsidiary if the Participant is an employee of a
subsidiary of the Company), an amount the Company deems necessary to satisfy its
(or its subsidiary’s) current or future obligation to withhold federal, state
and local income or other taxes that the Participant incurs as a result of the
vesting of the Restricted Stock. With respect to any required tax withholding,
the Participant may (a) direct the Company to withhold from the shares of Common
Stock to be issued to the Participant under this Agreement the number of shares
necessary to satisfy the Company’s obligation to withhold taxes, which
determination will be based on the shares’ Fair Market Value at the time such
determination is made; (b) deliver to the Company shares of Common Stock
sufficient to satisfy the Company’s tax withholding obligations, based on the
shares’ Fair Market Value at the time such determination is made; (c) deliver
cash to the Company sufficient to satisfy its tax withholding obligations; or
(d) satisfy such tax withholding through any combination of (a), (b) and (c). If
the Participant desires to elect to use the stock withholding option described
in subparagraph (a), the Participant must make the election at the time and in
the manner the Company prescribes. If such tax obligations are satisfied under
subparagraph (a) or (b), the maximum number of shares of Common Stock that may
be so withheld or surrendered shall be the number of shares of Common Stock that
have an aggregate Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of such tax liabilities determined based on the
greatest withholding rates for federal, state and local tax purposes, including
payroll taxes, that may be utilized without creating adverse accounting
treatment with respect to such Award. The Company, in its discretion, may deny
the Participant’s request to satisfy its tax withholding obligations using a
method described under subparagraph (a), (b), or (d). In the event the Company
determines that the aggregate Fair Market Value of the shares of Common Stock
withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then the Participant must pay to the
Company, in cash, the amount of that deficiency immediately upon the Company’s
request.

9. Leave of Absence. With respect to the Restricted Stock, the Company may, in
its sole discretion, determine that if the Participant is on leave of absence
for any reason, the Participant



--------------------------------------------------------------------------------

will be considered to still be in the employ of, or providing services to, the
Company, provided that rights to the Restricted Stock during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.

10. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Common Stock (including Restricted
Stock) will be subject to compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. No Common Stock will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, Common Stock will not be issued hereunder unless (i) a registration
statement under the Securities Act, is at the time of issuance in effect with
respect to the shares issued or (ii) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
THE PARTICIPANT IS CAUTIONED THAT ISSUANCE OF UNRESTRICTED STOCK UPON THE
VESTING OF RESTRICTED STOCK GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of the Restricted Stock, or unrestricted Common Stock (upon vesting), will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company.
From time to time, the Committee and appropriate officers of the Company are
authorized to take the Securities Actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Common Stock available for issuance.

11. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth in the Plan. The following terms used in this
Agreement will have the meanings ascribed below:

 

  11.1 “Change in Control” means:

(i) A “change in the ownership of the Company” which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company as of
the Effective Date, the acquisition of additional stock by the same person or
persons will not be considered a “change in the ownership of the Company” (or to
cause a “change in the effective control of the Company” within the



--------------------------------------------------------------------------------

meaning of paragraph (ii) below) and an increase of the effective percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this paragraph;
provided, further, however, that for purposes of this paragraph (i), any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company shall not
constitute a Change in Control. This paragraph (i) applies only when there is a
transfer of the stock of the Company (or issuance of stock) and stock in the
Company remains outstanding after the transaction; or

(ii) A “change in the effective control of the Company” which shall occur on the
date that either (A) any one person, or more than one person acting as a group,
acquires (or has acquired during the twelve month period ending on the date of
the most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company, except for any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or (B) a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board prior to the date of the appointment
or election. For purposes of a “change in the effective control of the Company,”
if any one person, or more than one person acting as a group, is considered to
effectively control the Company within the meaning of this paragraph (ii), after
the Effective Date, the acquisition of additional control of the Company by the
same person or persons is not considered a “change in the effective control of
the Company,” or to cause a “change in the ownership of the Company” within the
meaning of paragraph (i) above; or

(iii) A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the twelve month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Any transfer of assets to an entity
that is controlled by the stockholders of the Company immediately after the
transfer, as provided in guidance issued pursuant to Code Section 409A, shall
not constitute a Change in Control.

For purposes of the definition of Change in Control, the provisions of
Section 318(a) of the Code regarding the constructive ownership of stock will
apply to determine stock ownership; provided, that, stock underlying unvested
options (including options exercisable for stock that is not substantially
vested) will not be treated as owned by the individual who holds the option. In
addition, for purposes of the definition of Change in Control alone, “Company”
includes (x) the Company, (y) the entity for whom a Participant performs the
services for which the Restricted Stock are granted, and (z) an entity that is a
stockholder owning more than 50% of the total fair market value and total



--------------------------------------------------------------------------------

voting power (a “Majority Stockholder”) of the Company or the entity identified
in (y) above, or any entity in a chain of entities in which each entity is a
Majority Stockholder of another entity in the chain, ending in the Company or
the entity identified in (y) above.

11.2 For purposes of this Agreement, “Cause” shall mean (i) a violation of the
Company’s substance abuse policy; (ii) refusal or inability (other than by
reason of death or Disability) to perform the duties assigned to the Participant
or unacceptable performance of the same; (iii) acts or omissions evidencing a
violation of the Participant’s duties of loyalty and good faith; candor; fair
and honest dealing; integrity; or full disclosure to the Company, as well as any
acts or omissions which constitute self-dealing; (iv) disobedience of orders,
policies, regulations, or directives issued to the Participant by the Company,
including policies related to sexual harassment, discrimination, computer use or
the like; (v) conviction or commission of a felony, a crime of moral turpitude,
or a crime that could reasonably be expected to impair the Participant’s ability
to perform the Participant’s job duties; (vi) revocation or suspension of any
necessary license or certification; (vii) willful generation of materially
incorrect financial, or engineering projections, compilations or reports; or
(viii) a false statement by the Participant to obtain his or her position, in
each case as determined by the Company in good faith and in its sole and
absolute discretion.

12. Anti-dilution. In the event of a stock dividend, stock split, spin-off,
combination or exchange of shares, recapitalization, merger, consolidation,
distribution to shareholders other than a normal cash dividend or other change
in the Company’s corporate or capital structure, then the Committee shall make
proportional adjustments to the Restricted Stock and/or the Plan as described in
Section 13 of the Plan.

13. The Plan. Participant acknowledges receipt of a copy of the Plan, which is
attached hereto as Exhibit A, and represents that Participant is familiar with
the terms and provisions of the Plan and hereby accepts the Restricted Stock
subject to all such terms and provisions.

14. Employment. Nothing in the Plan or in this Agreement shall confer upon
Participant any right to continued employment as an employee of the Company or
its Affiliates or interfere in any way with the right of the Company and its
Affiliates to terminate Participant’s employment at any time.

15. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, trustees, successors and assigns.

16. No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock granted hereunder.

17. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of Common Shares or property to the Participant or the Participant’s
legal representative, heir, legatee, or distribute, in accordance with the
provisions hereof, shall, to the extent thereof, be in



--------------------------------------------------------------------------------

full satisfaction of all claims of such Persons hereunder. The Company may
require the Participant or the Participant’s legal representative, heir, legatee
or distribute, as a condition precedent to such payment or issuance, to execute
a release and receipt therefor in such form as it shall reasonably determine.

18. Governing Law and Consent to Jurisdiction and Venue. All questions arising
with respect to the provisions of this Agreement shall be determined by
application of the laws of Oklahoma, without giving any effect to any conflict
of law provisions thereof, except to the extent Oklahoma state law is preempted
by federal law. Further, the Participant hereby consents and agrees that state
courts located in Oklahoma City, Oklahoma and the United States District Court
for the Western District of Oklahoma each shall have personal jurisdiction and
proper venue with respect to any dispute between the Participant and the Company
arising in connection with the Restricted Shares or this Agreement. In any
dispute with the Company, the Participant will not raise, and the Participant
hereby expressly waives, any objection or defense to such jurisdiction as an
inconvenient forum.

19. Clawback. This Agreement and the Restricted Stock granted hereunder is
subject to any written clawback policies of the Company, whether in effect on
the Grant Date or adopted, with the approval of the Board, following the Grant
Date and either (i) applicable to all senior executives of the Company and their
restricted stock awards or (ii) adopted to conform to the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and rules promulgated thereunder by
the Securities and Exchange Commission. Any such policy may subject the
Restricted Stock and amounts paid or realized with respect to the Restricted
Stock to reduction, cancelation, forfeiture or recoupment if certain specified
events or wrongful conduct occur, including but not limited to an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy that the Company determines should apply to the Restricted Stock.

20. Electronic Delivery. The Participant consents to receive documents from the
Company and any plan administrator by means of electronic delivery, provided
that such delivery complies with applicable law. This consent shall be effective
for the entire time that the Participant holds awards granted under the Plan.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Participant relating to the Restricted Stock. Any previous
agreement with respect to this matter is superseded by this Agreement. Unless
otherwise provided in the Plan, no term, provision or condition of this
Agreement may be modified in any respect except by a writing executed by both of
the parties hereto. No person has any authority to make any representation or
promise not set forth in this Agreement. This Agreement has not been executed in
reliance upon any representation or promise except those contained herein.



--------------------------------------------------------------------------------

EXECUTED effective as of the Grant Date.

 

LSB INDUSTRIES, INC., a Delaware corporation By:  

 

  [Name]   [Title]  

 

  [NAME]   Participant



--------------------------------------------------------------------------------

Exhibit A

LSB Industries, Inc. 2008 Incentive Stock Plan

(as amended and restated effective April 3, 2014)